The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections – 35 U.S.C. §112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.-- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the joint inventor regards as the invention.
2.	Claims 4-6, 16 and 17 are rejected under 35 U.S.C. 112(b) [or 35 U.S.C. 112 (pre-AIA ), second paragraph], as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a)	Claims 4-5 recite the limitation “the additional layers” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim, because it is unclear whether “the additional layers” relates back to “the additional layer” (claim 4, line 2; or claim 3, lines 4 & 6).
b)	Claim 6 recites the limitation “the additional layers” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, because it is unclear whether “the additional layers” relates back to “the additional layer” (claim 5, line 2; claim 4, line 2; or claim 3, lines 4 & 6).
c)	Claim 16 recites the limitation “the additional layers” in line 2.  There is insufficient antecedent basis for this limitation in the claim, because it is unclear whether “the additional layers” relates back to “the additional layer” (claim 16, line 1; or claim 3, lines 4 & 6).
d)	Claim 17 recites the limitation “the additional layers” in line 1-2.  There is insufficient antecedent basis for this limitation in the claim, because it is unclear whether “the additional layers” relates back to “the additional layer” (claim 4, line 2; or claim 3, lines 4 & 6).
Claim Rejections – 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. Non-Obvious Subject Matter:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1-12 and 14-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Publication 2020/0343441 to Ghyselen et al (hereinafter Ghyselen).
In re claim 1, Ghyselen discloses a method for manufacturing a semiconductor on insulator type structure by transfer of a layer from a donor substrate onto a receiver substrate, comprising:
- supplying the donor substrate 10 [Figs. 3A] and the receiver substrate (i.e., flexible sheet 20, in ¶0091);
- forming, in donor substrate 10, an embrittlement zone 11 delimiting the layer 12 to transfer [Fig. 1B];
- modifying, in a controlled manner, a curvature of the donor substrate 10 and/or receiver substrate 20 (emphasis from ¶0089: “the curved shape… produced by etching in this substrate”) so as to move the substrates away from each other at least in one region of their periphery, a face or two faces intended to form the bonding interface (i.e, wherein adhesive layer 21 formed) of the donor substrate 10 [Fig 3B-D];
- bonding the donor substrate 10 on the receiver substrate 20, a surface of the donor substrate opposite to the embrittlement zone 11 with respect to the layer 12 to transfer being at a bonding interface [Fig. 3D]; 
- and detaching the donor substrate 10 along the embrittlement zone 11 enabling the transfer of the layer 12 to transfer onto the receiver substrate 20 [Fig. 3E].

    PNG
    media_image1.png
    123
    526
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    96
    319
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    140
    310
    media_image3.png
    Greyscale

Application (Fig.3A) vs. Ghyselen (US Pat. 2020/0343441) Figs.3C, 3E
Ghyselen does not suggest the receiver substrate 20 being deformed so as to have a curvature amplitude greater than or equal to 136 µm.
It would have been obvious to a person having skills in the art to have modified the receiver substrate of Ghyselen by utilizing the claimed “curvature amplitude greater than or equal to 136 µm,” because one would adjust, by variance of any of the etching parameters (e.g. the etch duration and/or rate), the curvature amplitude can be customized to result an optimized receiver substrate.
In re claim 2, Ghyselen discloses modifying the curvature of the donor substrate 10 and/or the receiver substrate 20 comprises modifying the curvature of the donor substrate and/or the receiver substrate in a global manner (emphasis from Fig 3C, ¶0089: “the curved shape produced by etching in this substrate”)
In re claim 3, Ghyselen’441 discloses that modifying the curvature of the donor substrate 10 and/or receiver substrate 20 comprises depositing an additional layer 14 on at least one of the faces of the substrate 10 or 20, the additional layer 14 being made of a material “SiO2” having a thermal expansion 10 [¶0051-53, 0088] or substrate 20 [¶0091]), the material of the additional layer 14 being chosen so as to inherently impose on substrate 10 a controlled mechanical stress capable of deforming the substrate.
Nevertheless, such language “to impose a controlled mechanical stress capable of deforming the substrate” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “additional layer being made of a material having a thermal expansion coefficient different from a thermal expansion coefficient of the material of the substrate” does not differentiate to the claimed “to impose a stress capable of deforming the substrate” from the semiconductor of the prior art, if the prior art assembly teaches or suggests all the substrate and additional layer’s materials of the claimed semiconductor. Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 4, Ghyselen discloses depositing the additional layer 14 carried out on the two faces of substrate 10, the additional layerinherently impose on substrate 10 a controlled mechanical stress capable of deforming the substrate
The language “to impose a controlled mechanical stress capable of deforming the substrate” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “additional layers being made of materials having thermal expansion coefficients different from each other” does not differentiate to the claimed “to impose a stress capable of deforming the substrate” from the semiconductor of the prior art, if the prior art assembly teaches or suggests all the additional layers’ materials of the claimed semiconductor. Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 5, Ghyselen discloses depositing the additional layer 14 carried out on the two faces of the substrate 10 or 20, the additional layers having different thicknesses, the difference in thickness being chosen so as to inherently impose on the substrate 10/20 a controlled mechanical stress capable of deforming the substrate.
The language “to impose a controlled mechanical stress capable of deforming the substrate” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “additional layers deposited on the first and the second faces having different thicknesses” does not differentiate to the claimed “to impose a stress capable of deforming the substrate” from the semiconductor of the prior art, if the prior art assembly teaches or suggests all the substrate and additional layer’s materials of the claimed semiconductor. Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 6, Ghyselen discloses depositing the additional layer14 followed by removal of at least

In re claim 10, Ghyselen discloses depositing the additional layer comprises depositing the additional layer by chemical vapor deposition.
In re claim 11, Ghyselen discloses modifying the curvature of the donor substrate 10 and/or the receiver substrate 20 comprises deforming both donor substrate 10 and receiver substrate 20 in a convex manner [Figs. 3A-D].
In re claim 12, Ghyselen discloses modifying the curvature of the donor substrate 10 and/or the receiver substrate 20 comprises modifying the curvature of donor substrate 10 and/or receiver substrate 20 in a local manner [Figs. 3A-D].
In re claim 14, Ghyselen does not suggest the face or the two faces intended to form the bonding interface of the donor substrate 10 and/or the receiver substrate 20 deformed so as to have a curvature amplitude greater than or equal to 180 µm.
It would have been obvious to a person having skills in the art to have modified the bonding interface of the substrate of Ghyselen by utilizing the claimed “curvature amplitude greater than or equal to 180 µm,” because one would adjust, by variance of any of the etching parameters (e.g. the etch duration and/or rate), the curvature amplitude can be customized to result an optimized bonding interface of the substrate.
In re claim 15, Ghyselen discloses a method for reducing a roughness of an exposed surface of a semiconductor on insulator-structure, comprising forming the 10 and layer 12, in Fig. 3E) after the detaching of the donor substrate 10 along the embrittlement zone 11.
In re claim 16, Ghyselen discloses depositing the additional layer 14 carried out on the two faces of the substrate, the additional layers having different thicknesses, the difference in thickness being chosen so as to inherently impose on the substrate a controlled mechanical stress capable of deforming the substrate.
The language “to impose a controlled mechanical stress capable of deforming the substrate” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “additional layers deposited on the first and the second faces having different thicknesses” does not differentiate to the claimed “to impose a stress capable of deforming the substrate” from the semiconductor of the prior art, if the prior art assembly teaches or suggests all the substrate and additional layer’s materials of the claimed semiconductor. Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 17, Ghyselen discloses depositing the additional layer14 followed by removal of at least one part of at least one of the additional layer
In re claim 19, Ghyselen discloses modifying the curvature of the donor substrate 10 and/or the receiver substrate 20 comprises oxidizing at least one superficial region 10a of the donor substrate 10 inherently impose on the donor substrate a controlled mechanical stress.
The language “to impose a controlled mechanical stress” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “oxidizing one superficial region of the donor substrate” does not differentiate to the claimed “to impose a stress” from the semiconductor of the prior art, if the prior art assembly teaches or suggests all oxidation onto the donor substrate of the claimed semiconductor. Ex parte Masha, 2 USPQ2d 1647 (1987).

5.	Claims 7-9, 18 and 20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Ghyselen et al (U.S. Publication 2020/0343441) in view of Allibert et al (U.S. Patent No. 8,802,539).
In re claim 7, Ghyselen is silent about a charge trapping layer.  Allibert, teaching an analogous art to that of Ghyselen, discloses depositing a polycrystalline silicon charge trapping layer (i.e., semiconductor layer 21 sandwiched between substrate 23 and oxide layer 40, in Fig. 4B and col. 9, ln.53) on a receiver substrate 23 before bonding a donor substrate 10 on the receiver substrate.
It would have been obvious to a person having skills in the art to have modified semiconductor in Ghyselen by utilizing a silicon charge trapping layer for the purpose of trapping charge (or impurities) occurred in subsequent process steps.
In re claim 8, Ghyselen discloses that modifying the curvature of donor substrate 10 10a of the donor substrate [¶0090] to impose on donor substrate 10 a controlled mechanical stress inherently.
The language “to impose a controlled mechanical stress” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “oxidizing one superficial region of the donor substrate” does not differentiate to the claimed “to impose a stress” from the semiconductor of the prior art, if the prior art assembly teaches or suggests all oxidation onto the donor substrate of the claimed semiconductor. Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 9, Ghyselen in view of Allibert discloses that oxidizing comprises oxidizing the charge trapping layer (i.e., semiconductor layer 21, in Fig. 4B).
In re claim 18, Ghyselen is silent about a charge trapping layer.  
Allibert discloses depositing a polycrystalline silicon charge trapping layer (i.e., semiconductor layer 21 between substrate 23 and oxide layer 40, in Fig. 4B and col. 9, ln.53) on a receiver substrate 23 before bonding a donor substrate 10 on the receiver substrate.  It would have been obvious to a person having skills in the art to have modified semiconductor in Ghyselen by utilizing a silicon charge trapping layer for the purpose of trapping charge (or impurities) occurred in subsequent process steps.
In re claim 20, Ghyselen in view of Allibert discloses that oxidizing comprises oxidizing the charge trapping layer (i.e., semiconductor layer 21, in Fig. 4B).
Allowable Subject Matter
6.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.  
Ghyselen does not disclose such process steps as: 
- positioning the receiver substrate on the surface of a support provided with grooves, the face of the receiver substrate intended to form the bonding interface being opposite to the surface of the support; 
- and applying a first pressure in the groves less than a second pressure applied on the face of the receiver substrate intended to form the bonding interface, wherein the bonding of the donor substrate on the receiver substrate, as well as the detaching of the donor substrate along the embrittlement zone, are carried out while maintaining the first and second pressures.
Contact Information
7.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
July 27, 2021											    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815